This proceeding is akin to Ex parte Clarke, ante, p. 235, this day decided; but the alleged contempt of this petitioner, Mrs. Rickert, consisted in instructing Clarke not to produce in court certain books he had been ordered *Page 245 
to produce, and in doing certain other acts to prevent the production of said books. These acts were not done by the petitioner "in the immediate view and presence of the court, or judge at chambers," and the warrant of commitment was not preceded by an affidavit showing the facts constituting the contempt, or by a citation or notice to show cause, as required by sections 1211 and 1212 of the Code of Civil Procedure. From this reason the petitioner must be discharged from custody — independent of the views upon which Clarke himself was discharged.
The petitioner is discharged from the custody of the sheriff.